SECURED PROMISSORY NOTE


January 20, 2011
Up to $500,000


For value received, BEMT MEADOWMONT, LLC, a Delaware limited liability company
(the “Borrower”), hereby promises to pay to the order of BLUEROCKSPECIAL
OPPORTUNITY + INCOME FUND II, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Lender”) the principal sum of up
to Five Hundred Thousand dollars ($500,000.00), plus interest, fees and costs,
in accordance with the terms and conditions of this promissory note (the
“Note”).  The Note shall accrue interest at the rate of the greater of:  (a)
30-Day LIBOR plus 5.00%, or (b) seven percent (7.0%) per annum, compounded
monthly.  All outstanding principal and interest shall be due and payable six
months from the date of the first advance of funds (the “Due Date”).


Commencing on the first day of each month following the first advance of funds,
until the Note is fully paid, Borrower shall pay to Lender monthly all
distributions, proceeds, income, payments, dividends and capital repayments that
Borrower receives from any and all the membership interests that it owns in BR
Meadowmont JV Member, LLC, a Delaware limited liability company and any income,
distributions, dividends, proceeds and capital repayments that Borrower receives
from any other source, to the extent of any interest due for the month plus any
accrued interest and fees, if any.  All payments hereunder shall be applied,
first, to the payment of fees, interest and other obligations (other than
principal) hereunder in such order and priority as Lender shall determine in its
discretion, and second, to the payment of principal.


This Note may be prepaid in whole or in part at any time or from time to time
without penalty.  If this Note is not paid in full on the Due Date, then, at the
Lender’s election, all amounts not paid when due at the Due Date shall become
part of principal and shall thereafter accrue interest at the rate of thirteen
percent (13%) per annum, compounded monthly.  In the event of an acceleration of
the maturity of this Note (as described below), this Note shall become
immediately due and payable without presentation, demand, protest or notice of
dishonor, all of which are hereby waived by the Borrower.  The Borrower also
shall pay and this Note shall evidence Borrower’s obligation to pay Lender any
and all actual costs incurred by Lender for the interpretation, performance,
exercise, enforcement or protection of its rights hereunder and for the
collection of Borrower’s obligations under this Note and for the protection of
the security for this Note, including reasonable attorneys’ fees and expenses,
and all costs to collect, possess, preserve, repair and liquidate the collateral
given by Borrower to secure the obligations owed to Lender.
 
If the rate of interest required to be paid hereunder exceeds the maximum rate
permitted by law, such rate of interest shall be automatically reduced to the
maximum rate permitted by law and any amounts collected in excess of the
permissible amount shall be returned to Borrower or applied to principal all
pursuant to the terms of and as further set forth herein.  To the fullest extent
permitted by law, interest shall continue to accrue after the filing by or
against Borrower of any petition seeking any relief in bankruptcy or under any
act or law pertaining to insolvency or debtor relief, whether state, federal or
foreign.


If Borrower makes any payment to Lender that is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then, to the extent of such payment, the
obligation intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received by Lender.
 
The Borrower covenants, warrants, and represents to the Lender that:
 

 
(i)
the execution, delivery and performance of this Note have been duly authorized;
       
(ii)
this Note is enforceable against the Borrower in accordance with its terms;
       
(iii)
the execution and delivery of this Note does not violate or constitute a breach
of any agreement to which the Borrower is a party; and
     

 
 








 



 
 

--------------------------------------------------------------------------------

 
 

 
(iv)
the loan evidenced by this Note is for commercial purposes and will not be used
in any consumer transaction.
     

 
Payment of this Note is secured by the pledge of the Collateral as that term is
defined in the Pledge and Security Agreement, of even date hereof, among the
Borrower and the Lender and the Pledge and Security Agreement, of even date
hereof, among the Lender, Bluerock Enhanced Multifamily Holdings, L.P. and
Borrower, of even date herewith (collectively, the “Pledge Agreement”).
 
The occurrence of any one or more of the following shall constitute an Event of
Default under this Note:
 
 
(a)
the Borrower fails to pay Lender any interest, principal or other money due and
payable by Borrower to Lender under this Note on or before the due dates
thereof;



 
(b)
the failure of Borrower to comply with any material covenant set forth herein
and the expiration of any applicable notice and cure provisions contained
herein;



 
(c)
the occurrence of an Event of Default under the Pledge Agreement and the
expiration of any applicable notice and cure provisions contained therein;



 
(d)
the Borrower terminates its existence, voluntarily or involuntarily, allows the
appointment of a receiver for any part of its property or makes an assignment
for the benefit of creditors; or



 
(e)
the Borrower does any of the following:

 

 
(i)
admits in writing its inability to pay its debts generally as they become due;
       
(ii)
consents to, or acquiesce in, the appointment of a receiver, liquidator or
trustee of itself or of the whole or any substantial part of its properties or
assets;
       
(iii)
files a petition or answer seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the Federal
Bankruptcy laws or any other applicable law;
       
(iv)
has a court of competent jurisdiction enter an order, judgment or decree
appointing a receiver, liquidator or trustee of Borrower, or of the whole or any
substantial part of the property or assets of Borrower, and such order, judgment
or decree shall remain unvacated or not set aside or unstayed for sixty (60)
days;
       
(v)
has a petition filed against it seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Federal Bankruptcy laws or any other applicable law and such petition shall
remain undismissed for sixty (60) days;
       
(vi)
has, under the provisions of any other law for the relief or aid of debtors, any
court of competent jurisdiction assume custody or control of Borrower or of the
whole or any substantial part of its property or assets and such custody or
control shall remain unterminated or unstayed for sixty (60) days;
       
(vii)
has an attachment or execution levied against any substantial portion of the
property of Borrower which is not discharged or dissolved by a bond within
thirty (30) days; or
       
(viii)
has any materially adverse change in its financial condition since the date of
this Note.

 
 
 

--------------------------------------------------------------------------------

 
 
Upon the occurrence of an Event of Default, the Lender may at any time
thereafter exercise any one or more of the following remedies:


 
(a)
the Lender may accelerate the Due Date and declare the unpaid principal balance,
accrued but unpaid interest and all other amounts payable hereunder at once due
and payable,



 
(b)
the Lender may set off the amount due against any and all accounts, credits,
money, securities or other property held by or in the possession of the Lender;



 
(c)
the Lender may exercise any of its other rights, powers and remedies available
at law or in equity.  All of the rights and remedies of the Lender under this
Note, at law or in equity are cumulative, and the exercise by the Lender of any
one or more of such rights and remedies shall not preclude the simultaneous or
later exercise by the Lender of any or all such other rights and remedies.



The enumeration of Lender’s rights and remedies herein is not intended to be
exhaustive and the exercise by Lender of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Pledge Agreement or that may now or hereafter exist in law or in equity or
by suit or otherwise.


This Note shall be governed by and construed in accordance with the internal
laws of the State of New York, notwithstanding any conflicts-of-law provision to
the contrary.  The Borrower and Lender waive their respective rights to a jury
trial to the maximum extent permitted by law for any claim or cause of action
arising out of this Note.  Each party has reviewed this waiver with its counsel.


Except as specifically provided herein and except as prohibited by law, Borrower
hereby waives presentment, demand, protest and notice of dishonor, as well as
the benefit of any exemption under the Homestead and all other exemption or
insolvency laws as to this debt.
 
Lender’s failure at any time to require strict performance by Borrower hereunder
shall not waive or affect any right of Lender at any time thereafter to demand
strict performance, and any waiver of any Event of Default by Lender shall not
waive or affect any other Event of Default, whether prior or subsequent thereto,
and whether of the same or a different type.  None of the provisions of this
Note shall be deemed waived by any act, knowledge or course of dealing of
Lender, or its agents, except by an instrument in writing signed by Lender and
directed to Borrower specifying such waiver.
 
All notices, requests, demands and other communications with respect hereto
shall be in writing and shall be delivered by hand against a receipt, sent
prepaid by FedEx (or a comparable overnight delivery service) or sent by the
United States mail, certified, postage prepaid, return receipt requested, at the
addresses designated below.  Any notice, request, demand or other communication
delivered or sent in the manner aforesaid shall be deemed given or made (as the
case may be) only when actually received by the intended recipient.  Rejection
or other refusal to accept or the inability to deliver because of a changed
address of which no written notice was given shall be deemed to be receipt of
the notice, request, demand or other communication sent as of the date three (3)
business days following the date such rejected, refused or undeliverable notice
was sent.  The Borrower or the Lender may change their addresses by notifying
the other party of the new address in any manner permitted by this paragraph.


If to the Borrower:                c/o Bluerock Enhanced Multifamily Trust, Inc.
Heron Tower, 70 East 55th Street, 9th Floor
New York, New York 10022
Attn:  R. Ramin Kamfar
Fax:  (212) 843-3411
 
 
 
 

--------------------------------------------------------------------------------

 


If to the Lender:                    c/o Bluerock Real Estate, LLC
Heron Tower, 70 East 55th Street, 9th Floor
New York, New York 10022
Attn:  R. Ramin Kamfar
Fax:  (212) 843-3411
 
With a Copy to:                    Thomas G. Voekler, Esq.
Hirschler Fleischer, a Professional Corporation
2100 East Cary Street
Richmond, Virginia  23223-7078
Fax:  (804) 644-0957
Email:  tvoekler@hf-law.com


To the extent any provision herein is prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note.
 
This Note shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized company officer, as of the day and year first above written.


Borrower:


BEMT Meadowmont, LLC
a Delaware limited liability company


By:           Bluerock Enhanced Multifamily Holdings, L.P.,
a Delaware limited partnership
Its:           Sole Member


By:           Bluerock Enhanced Multifamily Trust, Inc.,
a Maryland corporation
Its:           General Partner




By:             /s/  Jordan Ruddy
Name:      Jordan Ruddy
Title:         COO